                 Case 19-11321-BLS         Doc 7     Filed 06/11/19      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                  Chapter 15

Unique Broadband Systems Ltd., et al.,                 Case No. 19-11321 (KG)

             Debtors in a Foreign Proceeding.1         Joint Administration Requested


               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
        FIRST-DAY HEARING ON JUNE 13, 2019 AT 9:00 A.M. (EASTERN TIME)2

PETITIONS

1.      Voluntary Petitions

        a.      Unique Broadband Systems Ltd. (19-11321)
        b.      UBS-Axcera, Inc. (19-11322)

DECLARATION IN SUPPORT

2.      Declaration of Gary Cerrato in Support of (I) Chapter 15 Petitions for Recognition of
        Foreign Proceeding, (II) Motion of the Receiver for Entry of Provisional and Final Relief
        in Aid of Foreign Proceeding, and (III) Certain Related Relief (D.I. 2, Filed 6/10/19).

MATTERS GOING FORWARD

3.      Motion of the Receiver as Authorized Foreign Representative for Joint Administration of
        Chapter 15 Cases and Related Relief (D.I. 3, Filed 6/10/19).

        Status: This matter will be going forward.




1
        The Debtors and the last four digits of their U.S. Federal Employer Identification Numbers or
        other unique identifier are as follows: Unique Broadband Systems Ltd. (2249) (Ontario
        Corporation No.) and UBS-Axcera, Inc. (3865) (FEIN). The Debtors’ mailing address is 400
        Spinnaker Way, Concord, ON L4K 5Y9, Canada. The Receiver and Foreign Representative is
        BDO Canada Limited, 20 Wellington Street East, Suite 500 Toronto, ON M5E 1C5, Canada.
2
        The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824
        N. Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
              Case 19-11321-BLS        Doc 7       Filed 06/11/19   Page 2 of 2




4.    Motion of the Receiver as Authorized Foreign Representative for Entry of an Order (I)
      Specifying Form and Manner of Service of the Recognition Hearing Notice Under
      Sections 105(a), 1514 and 1515 of the Bankruptcy Code and Bankruptcy Rules 2002 and
      9007, (II) Scheduling Hearing, and (III) Granting Related Relief (D.I. 5, Filed 6/10/19).

      Status: This matter will be going forward.

5.    Motion of the Receiver as Authorized Foreign Representative for Entry of Provisional
      and Final Orders Granting Recognition of Foreign Proceeding and Certain Related Relief
      Under Sections 105(a), 362, 365, 1517, 1519, 1520 and 1521 of the Bankruptcy Code
      (D.I. 6, Filed 6/10/19).

      Status: This matter will be going forward.


Dated: June 11, 2019
       Wilmington, Delaware
                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/     Paige N. Topper
                                          Derek C. Abbott (No. 3367)
                                          Matthew B. Harvey (No. 5186)
                                          Paige N. Topper (No. 6470)
                                          1201 N. Market St., 16th Floor
                                          Wilmington, DE 19801
                                          Telephone: (302) 658-9200
                                          Facsimile: (302) 658-3989
                                          dabbott@mnat.com
                                          mharvey@mnat.com
                                          ptopper@mnat.com

                                          - and –

                                          THORNTON GROUT FINNIGAN LLP
                                          D.J. Miller
                                          Rachel Bengino
                                          Suite 3200, Canadian Pacific Tower
                                          100 Wellington St. West
                                          Toronto (Ontario), Canada M5K 1K7
                                          Telephone: (416) 304-1616
                                          Facsimile: (416) 304-1313
                                          djmiller@tgf.ca
                                          rbengino@tgf.ca

                                          Counsel for the Receiver as Foreign Representative




                                             -2-
